FILED
                            NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CARLOS ENRIQUE GONZALEZ-                         No. 10-71240
ERAZO,
                                                 Agency No. A070-938-508
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 20, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       Carlos Enrique Gonzalez-Erazo, a native and citizen of Guatemala, petitions

pro se for review of the decision of the Board of Immigration Appeals, denying his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, and relief under the Convention

Against Torture.

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence and will uphold the agency’s determination unless the evidence compels

a contrary conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992). We

deny the petition for review.

      Gonzalez-Erazo contends that he suffered past persecution when guerrillas

threatened him, and he fears future persecution from gangs. Petitioner testified that

he was not harmed by the guerillas. Substantial evidence supports the agency’s

determination that petitioner failed to establish past persecution. See Lim v. INS,

224 F.3d 929, 936 (9th Cir. 2000). In addition, petitioner’s speculative fear of

future gang activity and persecution does not serve as a basis for asylum relief. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008).

      Because Gonzalez-Erazo failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioner did not establish that it was more likely than not that he will be tortured

by or with the acquiescence of the Guatemalan government. See Silaya v.


                                           2                                     10-71240
Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Contrary to Gonzalez-Erazo’s

contention, the BIA provided a sufficient explanation for denying CAT relief.

      We lack jurisdiction to consider Gonzalez-Erazo’s claim that he should be

granted asylum based on humanitarian reasons because he failed to raise that issue

before the BIA, and thereby failed to exhaust his administrative remedies. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   10-71240